           Case 1:11-cr-00384-LJO-BAM Document 157 Filed 09/15/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         1:11-CR-00384-NONE

12                               Plaintiff,            STIPULATION FOR GOVERNMENT’S
                                                       RESPONSE TO DEFENDANT’S MOTION FOR
13                         v.                          COMPASSIONATE RELEASE
14   ERIC BEAUCHAMP,

15                               Defendant.

16

17          The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,

18 and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant Eric

19 Beauchamp, by and through his attorney, Harry Drandell, hereby stipulate that the government’s

20 response to the defendant’s motion for compassionate release shall be filed on or before October 1,

21 2020. The defendant’s reply shall be due on or before October 21, 2020.

22   Dated: September 3, 2020                            Respectfully,
23                                                       McGREGOR W. SCOTT
                                                         United States Attorney
24

25                                                       /s/
                                                         KATHLEEN A. SERVATIUS
26                                                       Assistant United States Attorney
27
     Dated: September 3, 2020                           /s/ Harry Drandell
28                                                      Harry Drandell, Attorney for Eric Beauchamp

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
         Case 1:11-cr-00384-LJO-BAM Document 157 Filed 09/15/20 Page 2 of 2

 1

 2                                                 ORDER

 3

 4 IT IS SO ORDERED.

 5
       Dated:    September 15, 2020
 6                                                 UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION FOR EXTENSION OF TIME AND ORDER
     THEREON
30
